DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 13-14 directed to an abstract idea of a method, system, and device for determining an impact of optical component degradation on the functionality is relationships of a mental process, software or formula, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea.
Claims 1 and 13-14 are rejected because it recites an abstract idea as indicated in bold and underlined below (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.):
A method for determining an impact of optical component degradation on the functionality of an electro-optical sensor system, said method comprising
a step of obtaining test data relating to the state of the optical component,
a step of providing a set of correlation values based on test data and correlation data, said correlation data correlating test data to an optical component degradation state, wherein the optical component degradation state relates to a functionality impact of the electro- optical sensor system, and
a step of obtaining an electro-optical sensor system functionality estimate based on the provided set of correlation values with functionality indicator.
The abstract idea (bold and underlined above) falls in the category of mental processes: The step of determining an impact of optical component degradation on the functionality, step of obtaining test data, a step of providing a set of correlation values based on test data and correlation data, and a step of obtaining functionality estimate recited in claim 1, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing ‘alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981). These steps of step of determining an impact of optical component degradation on the functionality, step of obtaining test data, a step of providing a set of correlation values based on test data and correlation data, and a step of obtaining functionality estimate ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These determining and obtaining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components such as “an electro-optical sensor system, functionality indicator, correlation database, or a processor or computer comprising memory operably coupled to the processor or computer wherein the memory comprises instructions stored thereon”, nothing in the claim element precludes the step from practically being performed mental processing by software or by concepts performed in the human mind. For example, but for the “by a processor or computer comprising memory operably coupled to the processor or computer such as an electro-optical sensor system, correlation database, and/or functionality indicator” language, the claim encompasses the user manually step of determining an impact of optical component degradation on the functionality, step of obtaining test data, a step of providing a set of correlation values based on test data and correlation data, and a step of obtaining functionality estimate. Additionally, the mere nominal recitation of a generic processor such as computer comprising memory, correlation database, functionality indicator, or an electro-optical sensor system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea at Prong 1.
The above judicial exception is not integrated into a practical application for the following reasons:
Claims 1 and 13-14 recites additional elements that includes: “an electro-optical sensor system”, “an optical component degradation state”, “correlation database”, and “functionality indicator”.
The claimed additional element, the electro-optical sensor system, correlation database, and functionality indicator, does not make the claim a practical application because it performs no steps in the claim. (The electro-optical sensor system and functionality indicator may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include “an electro-optical sensor system”, “an optical component degradation state”, “correlation database”, and “functionality indicator”, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of determining an impact of optical component degradation. However, no evidence is provided to show that a particular technological process is being improved.
The claim doesn’t recite any details of what determining results are being considered, what the obtaining step, functionality or estimating indicator does, how evaluation results are obtained or an indication of them, or what is being done with the results at the end.

The underlying process that is supposed to be improved is not stated in this claim. Itis not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claims 1 and 13-14 are directed to an abstract idea/judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept” to the exception. The rationale detailed in the above paragraphs apply mutadis mutandis.  Steps of determining, obtaining, providing, obtaining functionality estimate data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 2-12 are dependent on claim 1 and includes all the limitations of claims 2-12 are dependent on claim 1. Therefore, claims 2-12 recite the same abstract idea as independent claim 1. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US2010/0264904).
Regarding claims 1 and 13-14; Wu et al discloses a system, device, and method (200 @ figure 2) for determining an impact of optical component degradation (202, 102, 124 @ figure 2) on the functionality of an electro-optical sensor system (201 @ figure 2), said system comprising:
a set of test devices (202, 102, 124 @ figure 2) comprising at least one test device (202 @figure 2) arranged to obtain test data in a portable analyzing stage (236 @ figure 2), 
a correlation database (221 @ figures 2 and 5) comprising correlation data correlating test data (figures 6 and 7 and paragraph [0079]: e.g., intensity modulated optical output 410 (also, see FIG. 4 and FIG. 5), from EO modulating devices. FIG. 6 and FIG. 7 compare the modulation pulse height from EO field sensors plotted as a function of time. In FIG. 6, a traditional polarizer, such as the second polarizer 126B, (set at a fixed angle) was used in the analyzing stage, such as the analyzing stage 136. In FIG. 7, an auto analyzer, i.e., the second polarizer 126B automated in auto analyzing stage 536 (see FIG. 5) was used to analyze the laser probe beam 132) to an optical component degradation state (202, 102, 124), wherein the optical component degradation state (202, 102, 124 @ figure 2) relates to a functionality impact of the electro-optical sensor system (102 @ figure 2), wherein the correlation database (221 @ figures 2 and 5) is arranged to provide a set of correlation values based on the test data (figures 6 and 7) and the correlation data (paragraph [0079] and [0082]: e.g., The sensitivity improvement is due to the integration of the analyzer (such as the second polarizer 126B) into the sensorhead, positioned close to the EO Crystal 102, which virtually eliminates the phase noise. Also, the amplitude of the EO modulation signal (compared to the original EO sensor) is nearly unchanged despite its smaller EO coefficient. The reason for this is the optical coupling between the input and output fibers was increased by a factor of 4, nearly canceling the effects of the smaller value of r.sub.2), and 
a functionality indicator (figures 9A-9B and 11 and paragraph [0087]: e.g., An actual sample of the optical noise is illustrated in FIG.  9A and FIG. 9B. FIG. 9A illustrates a modulation signal (top trace) from an EO sensor, such as EO sensor 100 and/or EO sensor 200 with a 1.5 m fiber-cable length. FIG. 9B shows the same modulation signal, but with a cable that is 51.5 m long) arranged to present an electro-optical sensor system functionality estimate based on the provided set of correlation values (paragraph [0095]: e.g., FIG. 11 provides a direct comparison between the output signals of a conventional transverse EO sensor, such as EO sensor 200 (see FIG. 2) and/or (FIG. 8A) and the quasi-longitudinal-mode sensor 1000M (FIG. 10D). For both input and output, 50 m optical fibers were used, and the external electric field 130 applied to both was identical. It can be seen that in spite of its weaker EO coefficient, the quasi-longitudinal mode sensor 1000M yields a modulation-amplitude that is larger than the previous transverse sensor design does, because of its greater optical coupling capability of the quasi-longitudinal mode sensor 1000M).  See figures 1-11.
Regarding claims 7-8; Wu et al discloses comprising a step of storing the test data (202, 102, 124 @ figure 2) in a test database (221 @ figure 2) and further comprising a step of updating the correlation data (221 and 542 @ figure 5) based on the test data stored in the tests database, wherein the correlation data may be updated every time new test data is stored in the tests database (paragraph [0067]: e.g., a feedback algorithm is utilized in conjunction with the controller 542 having a memory containing a program unit including a computer readable and computer executable medium where a computer readable and computer executable program code resides. When the program code is executed by the controller 542, the executable program code causes the controller 542 to measure I).  
Regarding claim 12; Wu et al discloses a computer program product (542 @ figure 5 and 0067]: e.g., a feedback algorithm is utilized in conjunction with the controller 542 having a memory containing a program unit including a computer readable and computer executable medium where a computer readable and computer executable program code resides. When the program code is executed by the controller 542, the executable program code causes the controller 542 to measure) paragraph for performing the method for determining an impact of optical component degradation on the functionality of an electro- optical sensor system (200 @ figure2).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US2010/0264904) in view of Hall (US 2015/0049941).
Regarding claim 2; Wu et al discloses all of feature of claimed invention except for the step of obtaining test data comprises obtaining photo test data from a photo test. However, Hall teaches that it is known in the art to provide the step of obtaining test data (from detectors 12, 16, 18 @ figure 1) comprises obtaining photo test data from a photo test (paragraph [0014]: e.g., the at least one additional detector may include a first infrared detector that obtains a first infrared image in a first infrared waveband and a second infrared detector that obtains a second infrared image in a second infrared waveband. The first waveband should be different than the second waveband. The first waveband may be a wavelength absorbed by the target color and the second waveband may be a wavelength reflected by the target color). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Hall for the purpose of improving test accuracy image.
Regarding claim 6; Wu et al discloses all of feature of claimed invention except for the correlation data is generated based on at least one measurable quantity of a reference optical component and the corresponding functionality of a reference EO sensor system.  However, Hall teaches that it is known in the art to provide the correlation data (28 @ figure 1) is generated based on at least one measurable quantity of a reference optical component and the corresponding functionality of a reference EO sensor system (paragraph [0041]: e.g., The thermal image may be obtained by a thermal imaging camera or other suitable imaging device. Once the thermal image is obtained, the thermal image is processed to identify areas of the scene that have a temperature greater than a predetermined threshold value. Specifically, the processing routine may inquire whether a pixel of the thermal image is brighter than a background threshold 210).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Hall for the purpose of improving test accuracy image.
Regarding claim 9; Wu et al discloses all of feature of claimed invention except for a step of obtaining external data, wherein said obtained external data is used to update the correlation data. However, Hall teaches that it is known in the art to provide a step of obtaining external data (30, 32 @ figure 1), wherein said obtained external data (30, 32 @ figure 1) is used to update the correlation data (28 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Hall for the purpose of improving test accuracy image.
 Regarding claims 10-11; Wu et al discloses all of feature of claimed invention except for the step of obtaining a functionality estimate comprises presenting a level of estimated electro-optical sensor system functionality and a visualization of the test data, and at least one previously obtained test data of the optical component. However, Hall teaches that it is known in the art to provide the step of obtaining a functionality estimate (from processor 28 @ figure 1 and paragraph [0034]: e.g., thermal camera systems which employ a technique known as local area enhancement that is used to artificially enhance the image contrast on the display. Alternatively, the brightness of each pixel may be compared to a threshold value to estimate the temperature or the pixels may be compared with adjacent pixels or a background or baseline to determine differences.) comprises presenting a level of estimated electro-optical sensor system functionality and a visualization of the test data (figured 2-3 and paragraph [0039]: e.g., a screen capture of a user interface 34 of the system 10 that can be displayed on the visual display 32 is provided. The user interface 34 includes a thermal image 36 obtained by the thermal detector 12. The image is modified so that identified pixels 38, namely pixels that have both elevated temperature and the target color, are highlighted. The user interface 34 may also include various menus for modifying or optimizing the processing capabilities of the system 10. For example, an operator may use the user interface 34 to control or change threshold values or to change how often an image is obtained and processed) and at least one previously obtained test data of the optical component (paragraph [0034]: e.g., the processor 28 analyzes the thermal image obtained by the thermal detector 12 to determine which areas or portions of the scene 2 have a temperature within a range of interest. The processing algorithm may include identifying pixels of the thermal image that have a brightness within a predetermined range. Thereafter, a single image-wide threshold value is set above which all pixels would be considered potential targets for interrogation). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Hall for the purpose of improving the resulting the modulation transfer function system with infrared spectrum.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US2010/0264904) in view of Willey (US Patent No. 5,841,574).
Regarding claims 3-4; Wu et al discloses all of feature of claimed invention except for the step of obtaining test data comprises obtaining stray light test data from a stray light test, wherein the stray light test (112) is a measurement in the infrared spectrum. However, Willey teaches that it is known in the art to provide the step of obtaining test data (figure 26 and col.16 lines 5-10: e.g., the camera assembly with a central tube 110 preventing stray light from entering the region between the primary 20 and the secondary 22 and proceeding to the detectors) comprises obtaining stray light test data from a stray light test, wherein the stray light test is a measurement in the infrared spectrum (col.8 lines 20-33: e.g., Path P1 is for radiation in a first portion of the electromagnetic spectrum, such as visible, ultraviolet or near infrared (e.g. 200 to 900 nm)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Willey for the purpose of improving the resulting the modulation transfer function system with infrared spectrum.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US2010/0264904) in view of Shabtay et al (US 2012/0320257).
Regarding claim 5; Wu et al discloses all of feature of claimed invention except for the step of obtaining test data comprises obtaining erroneous sensor test data from an erroneous sensor test. However, Shabtay et al teaches that it is known in the art to provide the step of obtaining test data comprises obtaining erroneous sensor test data from an erroneous sensor test (figure 7 and paragraph [0078]: e.g., mechanical actuator 710 is configured to reduce field curvature error of optical system 700 (e.g., where optical system 700 is a distorted zoom lens system, having distortion introduced by intentional deformation of one or more of lenses L1-L6, or other suitable means for distortion). Reduction of field curvature error can be for small, medium or large field angles, or for nominal (e.g., 1.times.), medium (e.g., 2.times.) or large (e.g., 3.times.) zoom configurations. Field curvature reduction can be accomplished by controlling relative position of image sensor 704 and lens L6, while maintaining a fixed distance D there between, based at least in part on a distance between an object being imaged by optical system 700 and the front of lens L1).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Wu et al with limitation above as taught by Hall for the purpose of improving the modulation transfer function system with the optical system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Cannata et al (US 2017/0082497) discloses systems and methods may be provided for forming enhanced infrared absorption microbolometers. An enhanced infrared absorption microbolometer may include a metal cap formed from a thin layer of oxidizing metal such as titanium and/or a titanium oxide.
2) Johnson et al (US 2016/0069997) discloses the system has intensity coding optics comprising a plurality of imaging channels with overlapping fields of view. The intensity coding optics are adapted to provide intensity coded information indicative of a position of one or more objects.
3) Woodet al (US 2011/0134249) discloses an apparatus carried by an unmanned vehicle to provide passive sensing and facilitate avoiding airborne aerial obstacles is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 4, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886